Name: COMMISSION REGULATION (EEC) No 1356/93 of 1 June 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 134/6 Official Journal of the European Communities 3. 6. 93 COMMISSION REGULATION (EEC) No 1356/93 of 1 June 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. (2) OJ No L 321 , 21 . 11 . 1990, p . 6. 3 . 6. 93 Official Journal of the European Communities No L 134/7  ANNEX Code CN code Description ECU Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59} New Potatoes 27,31 1094 204'00 53,23 179,77 7225 21,81 49081 59,73 21,39 120 0702 00 9o} Tomatoes 54'75 2194 409, °5 106,74 360,45 14487 43,74 98413 119,77 42,89 1.30 0703 10 19 Onions (other than seed) 30,95 1240 231,21 60,33 203,73 8188 24,72 55626 67,70 24,24 1.40 0703 20 00 Garlic 207,47 8 312 1 549,80 404,43 1 365,67 54890 165,74 372862 453,79 162,51 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 1.60 ex 0704 10 10 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 J 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,6;* (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1 110 0705 1 1 9o} Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 34,35 1380 258,28 67,13 226,31 9124 27,56 62887 75,43 27,00 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1,150  ¢  ¢\l\ Cucumbers 59,63 2389 445,47 116,25 392,54 15777 47,64 107175 130,43 46,71 1,160 0708 10 90( (pisum sativum) 372,24 14914 2780,64 725,63 2450,27 98483 297,38 668986 814,19 291,57 1.170 Beans : 1.170.1 J708 20 10 Beans (Vigna spp., Phaseolus { 16Q3 464g g6675 226,18 763,77 30698 92,69 208530 253,79 90,880708 20 90 spp.) ' ' 1.170.2 0708 ?! on } ®?ans (Phaseolus ssp., vulga- 9569 3g34 7Hgl lg6 53 629g9 25317 76,44 171975 209,30 74,950708 20 90 | ris var. Compressus Savi) ' 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,56 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 324,64 13007 2425,12 632,85 2136,99 85891 259,35 583453 710,09 254,29 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 96,29 3858 719,34 187,71 633,87 25477 76,93 173064 210,63 75,43 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 74,71 2993 558,11 145,64 491,80 19766 59,68 134274 163,42 58,52 lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10720,9 2789,11 9463,39 362312 1 059,4 2384427 3 138,97 1 157,8 1.240 0709 60 10 Sweet peppers 133,28 5340 995,64 259,82 877,34 35263 106,48 239538 291,53 104,40 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 72,40 2901 540,88 141,14 476,62 19156 57,84 130129 158,37 56,71 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 33,72 1351 251,95 65,74 222,01 8923 26,94 60616 73,77 26,41 fresh 2.30 ex 0804 30 00 Pineapples, fresh 44,47 1781 332,23 86,70 292,76 11767 35,53 79932 97,28 34,83 2.40 ex 0804 40 10 Avocados, fresh 10270 4m 767 23 200,21 676,08 27173 82,05 184586 224,65 80,45 ex 0804 40 90 J ' » » » » . . No L 134/8 Official Journal of the European Communities 3 . 6. 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ]ex 0805 20 90 j 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 10 } 0809 20 90J 2.170 ex 0809 30 00 Guavas and mangoes, fresh 112,11 4492Ã  837,50 218,55 737,99 29662 89,56 201492 245,22 87,82 Sweet oranges, fresh :  Sanguines and semi-san- 324g Ã ³ 305 6346 213,94 8625 26,05 59450 71,31 25,52 guines ' » » » » . ,  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, 31 33 1255 23408 61 Qg 2Q617 8290 2503 56318 68,54 24,54 Valencia lates, Maltese, ' ' Shamoutis, Ovalis, Trovita and Hamlins  Others 23,55 944 176,29 45,90 155,16 6258 18,81 43923 51,58 18,59 Mandarins (including tange ­ rines and satsumas), fresh ; cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 68,35 2742 511,68 133,24 450,35 18163 54,59 127485 149,72 53,96  Monreales and Satsumas 58,38 2339 436,13 113,81 384,32 15446 46,64 104929 127,70 45,73  Mandarins and wilkings 71,68 2880 538,84 140,06 472,16 19035 57,50 131201 157,38 56,34  Tangerines and others 32,41 1298 242,17 63,19 213,39 8577 25,89 58263 70,91 25,39 Lemons (Citrus limon, Citrus 45,70 1831 341,41 89,09 300,85 12092 36,51 82140 99,97 35,80 limonum), fresh Limes (Citrus aurantifolia), 138,99 5569 1038,30 270,95 914,94 36774 111,04 249801 304,02 108,87 fresh Grapefruit, fresh :  white 39,11 1567 292,17 76,24 257,46 10348 31,24 70293 85,55 30,63  pink 56,31 2256 420,67 109,77 370,69 14899 44,98 101208 123,17 44,11 Table grapes 125,98 5047 941,12 245,59 829,30 33332 100,64 226421 275,56 98,68 Water-melons 26,85 1075 200,57 52,34 176,74 7103 21,45 48255 58,72 21,03 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 42,17 1689 315,01 82,20 277,58 11157 33,68 75788 92,23 33,03 dew (including Cantatene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendrai, Futuro  other 97,67 3913 729,63 190,40 642,94 25841 78,03 175539 213,64 76,50 Apples 59,00 2364 440,76 115,02 388,39 15610 47,13 106042 129,06 46,21 Pears Pears  Nashi (Pyrus pyrifo- 85 50 3425 638 7Q 166 67 56182 22621 68,30 153665 187,01 66,97 Ita) ... » . . Other 67,15 2690 501,63 130,90 442,03 17766 53,64 120687 146,88 52,60 Apricots 304,65 12206 2275,78 593,88 2005,39 80602 243,38 547523 666,37 238,64 Cherries 131,05 5272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 Peaches 114,81 4 600 857,63 223,80 755,74 30 375 91,72 206 336 251,12 89,93 3 . 6. 93 Official Journal of the European Communities No L 134/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 92,97 3725 694,54 181,24 612,02 24599 74,27 167099 203,37 72,83 2.190 0809 40 19} Plums 123,74 4958 924,40 241,22 814,57 32739 98,86 222398 270'67 96'93 2200 0810 10 90( Strawberries 155,21 6218 1159,45 302,56 1021,70 41065 124,00 278950 339,49 121,58 2.205 0810 20 10 Raspberries 1 057,1 42483 7946,97 2065,75 6963,49 280738 848,14 1 934968 2321,08 830,90 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 101,23 4056 756,24 197,34 666,39 26784 80,87 181942 221,43 79,30 Planch.) 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 306,21 12268 2287,42 596,92 201 5,65 81014 244,63 550325 669,77 239,86 fruit) 2.250 ex 0810 90 30 Lychees 324,11 12986 2421,13 631,81 2433,47 85750 258,93 582493 708,93 253,88